FILED
                             NOT FOR PUBLICATION                           FEB 27 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SIMRAN KAUR,                                     No. 10-70885

               Petitioner,                       Agency No. A075-020-356

  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Simran Kaur, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s (“IJ”) order denying her motion to reopen deportation proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, and review de novo

questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

      The agency did not abuse its discretion in denying Kaur’s motion as

untimely, where she filed the motion more than nine years after her order of

deportation became administratively final, see 8 C.F.R. § 1003.23(b)(1) (a motion

to reopen deportation or exclusion proceedings must be filed no later than 90 days

after a final order), and she failed to establish that she was entitled to equitable

tolling of the filing deadline, see Avagyan v. Holder, 646 F.3d 672, 679-80 (9th

Cir. 2011) (equitable tolling is available to an alien who is prevented from timely

filing a motion to reopen due to deception, fraud or error).

        Contrary to Kaur’s contention, the BIA did not engage in improper fact-

finding by noting that Kaur had not satisfied the regulatory requirement of

submitting an affidavit with her motion to reopen and therefore had not established

the facts alleged in her motion. See 8 C.F.R. § 1003.23(b)(3) (“A motion to reopen

proceedings . . . shall be supported by affidavits and other evidentiary material.”).

      Finally, any legal error committed by the IJ in citing the wrong regulation

was corrected by the BIA on appeal. Brezilien v. Holder, 569 F.3d 403, 411 (9th

Cir. 2009) (“Where the BIA conducts a de novo review, any error committed by


                                            2                                    10-70885
the IJ will be rendered harmless by the Board’s application of the correct legal

standard.” (citation and internal quotation marks omitted)).

      PETITION FOR REVIEW DENIED.




                                          3                                  10-70885